Exhibit 10.11

 

MEMORANDUM TO COMPANY & BOARD OF DIRECTORS

 

Date:                       December 2, 2004

 

To:                           Board of Directors:

Ken R. LeSuer

Michael S. Mathews

Hugh A. Menown

John Pimentel

John D. Schiller, Jr.

Thomas E. Hardisty

J. Chris Boswell

 

From:                      Prentis B. Tomlinson, Jr.

 

Re:                          Letter of Resignation

 

Gentlemen:

 

I am pleased that John Schiller has agreed to join Particle Drilling
Technologies Inc. (Company) as President and Chief Executive Officer, and that
Ken R. LeSuer has agreed to serve as Company as Non-Executive Chairman.  In
connection with this event, this letter will serve as my formal notice of
resignation as President, Chief Executive Officer and Chairman of Particle
Drilling Technologies, Inc. and termination of my Employment Contract dated
effective June 1, 2003; subject, however, to a severance arrangement to be
approved by you as follows:

 

•      I would like the Nominating Committee of the Board of Directors to
consider authorizing the formation of an Executive Committee that will meet each
month.  Such committee would initially be composed of the Chief Executive
Officer of the Company, the Chief Financial Officer of the Company, the
Non-Executive Chairman of the Board of Directors of the Company and myself;

 

•      I will continue to consult and advise the Company on legal matters
relating to the current lawsuit between Company, ProDril Services Distribution
Company and Mr. Hal Curlett, et al, for a period of time reasonably necessary to
bring those matters to a final resolution, or until such time the Board decides
such consulting work is no longer necessary.  The Company shall reserve the
right to establish a reasonable legal budget for such purposes and I agree to
comply with the requirements of that budget;

 

•      For a period of six (6) months, I will continue to receive my current
base pay of $15,000.00 per month, less applicable withholding.  Also, I shall be
paid, as soon as

 

--------------------------------------------------------------------------------


 

practical, my current outstanding expense statements in the amount of
$89,600.33, and shall have such additional business expenses reimbursed by
Company, including, but not limited to air travel and reasonable lodging
expenses.  However, in this connection, I understand the Company shall reserve
the right to establish a budget for such reasonable business expenses incurred
during this period;

 

•      For a two (2) year period, the Company promises to provide health, dental
and life insurance for me and my family consistent with the plans being offered
to the Company employees;

 

•      Upon resignation, all of the stock options granted under that certain
Statutory Incentive Stock Option Agreement and Non-Statutory Stock Option
Agreement, both dated April 8, 2004, shall be immediately vested and shall
remain exercisable until their termination in accordance with their terms.  The
Company shall undertake to draft an amendment to the stock option plan and/or
the agreements that may be necessary in order to effectuate this provision;

 

•      Once the conditions of Rule 144 on securities owned by me have been met,
the Company shall, upon request, remove the Rule 144 legend on such shares by
giving the transfer agent instructions to remove such legend and to provide the
transfer agent an opinion letter from the company’s counsel that such Rule 144
legend can be removed, if necessary; and

 

•      The Company will continue to provide to me access to office space at
Company headquarters during the period of my consulting for the Company.

 

Should the foregoing meet with your approval, I will make arrangements necessary
to promptly effectuate these provisions and ask the Company to do likewise.

 

 

Yours truly,

 

 

/s/ Prentis B. Tomlinson, Jr.

 

 

2

--------------------------------------------------------------------------------